DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
In the claims, the term “packing density” has been defined in paragraph 32 of the instant specification, and is taken to mean the volume taken up by the absorbent within the containing volume, not including spaces between and around the absorbent, but including any intrinsic porosity of the absorbent.  For example, a solid block of absorbent fully filling a container will have a packing density of 100%, while a bed of spherical absorbent particles will have a packing density that does not include the spaces between the spheres.  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 11-12 of U.S. Patent No. 10,583,391. Although the claims at issue are not identical, they are not patentably distinct from each other because all of the limitations of the instant claims are encompassed in the patent .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9-11 and 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mueller et al. (5,039,414).
Mueller et al. ‘414 teach an absorbent material for recovering hydrocarbons from water, comprising porous sponges that are oleophilic and relatively hydrophobic, wherein the sponges can be spherical and packed into mesh bags or porous netting (see abstract, col 5, line 61 to col. 6, line 7, Examples 3 and 9).  A packed bag of spheres will inherently have a packing density between 64% and 91% (see Wikipedia article “Sphere Packing,” and will create a convoluted flow path for liquids through and around the spheres.  Regarding claim 9, one skilled in the art would understand that a packing of spherical sponges will cause first and second flow paths because of the nature of the packing.  There can be a path taken around the sponges in the spaces between the sponges, and a path through the porosity of the sponges by oil.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al. ‘414 in view of Qiu et al. (Moldable clay-like unit for synthesis of highly elastic polydimethylsiloxane sponge with nanofilter modification).
Mueller et al. ‘414 disclose all of the limitations of the claim except that absorbent material comprises polydimethylsiloxane.  Qiu et al. teach compressed PDMS and graphene modified PDMS cylindrical particles used for the absorption of oil from mixtures of water and oil (see abstract, figures 2a, 2d, 2f, 2g, paragraph bridging pages 10481-10482).  It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the sorbent material of Mueller et al. ‘414 by using PDMS in order to provide a material that has good wettability and mechanical stability.
Allowable Subject Matter
Claims 5, 6, 8, 12, 13, 15 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 18-20 are not rejected over prior art and would be allowable with the submission of a proper terminal disclaimer to overcome the above prior art rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional references listed on the attached PTO-892 form disclose oil absorbent arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK LAWRENCE whose telephone number is (571)272-1161.  The examiner can normally be reached on Mon-Fri 8:30am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.















/FRANK M LAWRENCE JR/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        
fl